Citation Nr: 1333697	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  08-37 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disability, claimed as secondary to the Veteran's service-connected chronic tendonitis and synovitis with degenerative arthritis of the right ankle.


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to November 1957 and from January 1958 to July 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 
When the case was previously before the Board in March 2012 and May 2013 it was remanded for additional development.

In his substantive appeal, the Veteran requested a Board hearing.  A hearing was scheduled in February 2012.  However, the Veteran submitted a statement in December 2011 canceling his hearing.  He has not requested that the hearing be rescheduled.  Therefore, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2012).

The issue of entitlement to service connection for a left ankle disability, to include as secondary to his service-connected chronic tendonitis and synovitis with degenerative arthritis of the right ankle, appears to have been raised by the record in the Veteran's August 2013 statement, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

In the May 2013 remand the RO/AMC was instructed to return the claims file to the VA examiner who conducted the April 2012 VA examination and provided the January 2013 addendum opinion.  The examiner was instructed to provide opinions regarding whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's osteochondroma is caused or aggravated by his service-connected chronic tendonitis and synovitis with degenerative arthritis of the right ankle, and whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's hammer toes, bilateral hallux valgus and/or bilateral plantar fasciitis is/are aggravated by his service-connected chronic tendonitis and synovitis with degenerative arthritis of the right ankle.

The Board noted in its May 2013 remand that the April 2012 VA examination report reflected diagnoses of hammer toes and osteochondroma and contained an opinion that it is less likely as not that any currently diagnosed foot disability had its onset during or was caused by service.  The examiner reasoned that recent treatment records fail to reveal that the Veteran has been seen for or been diagnosed with chronic foot problems, recent treatment records fail to reveal that the Veteran was continuously treated for chronic foot problems in service, and no medical evidence shows a link between the causation or onset of the current foot condition and military service.  In the January 2013 addendum report, the examiner indicated that the claimed condition was less likely than not incurred or caused by the claimed in-service injury, event, or illness.  The examiner repeated the same rationale as found in the April 2012 VA examination report but added that hammer toes do not develop from ankle conditions.  The examiner concluded that the Veteran's hammer toes are not caused or aggravated by his service-connected ankle condition.  

However, the Board also noted in its May 2013 remand that the April 2012 VA examiner provided no rationale whatsoever for the opinion that the Veteran's hammer toes are not aggravated by his service-connected ankle disability.  
Moreover, in the May 2013 remand the Board noted that despite the diagnosis of osteochondroma found in the April 2012 VA examination report, the examiner provided no opinion regarding whether this foot diagnosis is caused or aggravated by the service-connected right ankle disability. 

Finally, the Board noted in the May 2013 remand that the March 2008 and July 2008 VA examination reports reflect that Veteran was diagnosed with bilateral hallux valgus and bilateral plantar fasciitis and the July 2008 VA examination report contains opinions stating that these foot disabilities are not caused by the Veteran's service-connected right ankle disability.  However, the Board further noted that the July 2008 examination report does not contain any opinion regarding whether these foot disabilities are aggravated by the service-connected right ankle disability.  In this regard, the Board noted that although the April 2012 VA examiner did not diagnose the Veteran with bilateral hallux valgus or bilateral plantar fasciitis, these diagnoses were made during the pendency of the claim, and therefore, an opinion regarding whether either or both of these foot disabilities is aggravated by the service-connected right ankle disability is required.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability in order for service connection to be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication). 

In July 2013 the Veteran underwent a VA examination.  The VA examiner opined that because the Veteran is not currently diagnosed with hammer toes, osteochondroma, hallux valgus, or plantar fasciitis, the requested opinions could not be provided.  As noted above, the requirement that a claimant have a current disability in order for service connection to be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Because diagnoses of these foot disabilities (hammer toes, osteochondroma, hallux valgus, and plantar fasciitis) were made during the pendency of the claim, the July 2013 VA examination report is inadequate and a remand is required in order to obtain the necessary opinions.  

Additionally, the July 2013 VA examiner diagnosed the Veteran as having a calcaneal spur based upon an April 2012 CT scan and an X-ray study of the right ankle.  Although the examiner stated that the calcaneal spur was not part of the ankle, the examiner did not provide any opinion as to whether the calcaneal spur is caused or aggravated by the service-connected chronic tendonitis and synovitis with degenerative arthritis of the right ankle.  Therefore, a remand is also required in order to obtain such an opinion.

Because the May 2013 remand instructed the AOJ that the requirement that a claimant have a current disability in order for service connection to be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication, McClain v. Nicholson, 21 Vet. App. 319 (2007), the AOJ did not accomplish the objectives set forth in the May 2013 Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  As such, and for the reasons discussed above, a remand is required.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  If possible, the claims file should be returned to the VA examiner who conducted the July 2013 VA examination.  The examiner should provide the following opinions:

Is it at least as likely as not (a 50 percent probability or more) that the Veteran's osteochondroma (diagnosed at the April 2012 VA examination) and his calcaneal spur (diagnosed by the July 2013 examiner based upon the April 2012 CT scan and X-ray) is caused or aggravated by his service-connected chronic tendonitis and synovitis with degenerative arthritis of the right ankle.

Is it at least as likely as not (a 50 percent probability or more) that the Veteran's hammer toes (diagnosed at the April 2012 VA examination), bilateral hallux valgus (diagnosed at the March and July 2008 VA examinations) and/or bilateral plantar fasciitis (diagnosed at the May and July 2008 VA examinations) is/are aggravated by his service-connected chronic tendonitis and synovitis with degenerative arthritis of the right ankle. 

Aggravation is defined as worsening beyond the natural progression of the disease.

The examiner is instructed to ignore the lack of a current diagnosis of hammer toes, bilateral hallux valgus, and bilateral plantar fasciitis at the July 2013 VA examination and focus solely on the diagnoses of these disabilities at the April 2012 VA examination, the March 2008 VA examination, and the July 2008 VA examination.

A complete rationale for any opinion offered must be provided.

If the July 2013 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  Following a review of the relevant evidence in the claims folder and the clinical evaluation, the new examiner should answer the above questions.

2.  When the above development has been completed, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran has had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



